

Exhibit 10.5
 
SECOND OMNIBUS AMENDMENT TO
LOAN DOCUMENTS
by and among
FIRST STATES INVESTORS 5000A, LLC
AMERICAN FINANCIAL REALTY TRUST
FIRST STATES GROUP, L.P., and
FIRST STATES MANAGEMENT CORP., LLC, each
having an address at
1725 The Fairway
Jenkintown, Pennsylvania 19046
 
GERMAN AMERICAN CAPITAL CORPORATION
having an address at
60 Wall Street, 10th Floor
New York, New York 10005
and
PNC BANK, NATIONAL ASSOCIATION
Two PNC Plaza
31st Floor, 620 Liberty Avenue
Pittsburgh, Pennsylvania 15222

 
Dated as of December 1, 2003 





--------------------------------------------------------------------------------





This SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS, dated as of December 1, 2003
(this Agreement), is by and among FIRST STATES INVESTORS 5000A, LLC, a Delaware
limited liability company (together with its successors and assigns, Borrower),
AMERICAN FINANCIAL REALTY TRUST, a Maryland real estate investment trust
(together with its successors and assigns, AFR), FIRST STATES GROUP, L.P., a
Delaware limited partnership (together with its successors and assigns, FSG; AFR
and FSG are each referred to herein as a Guarantor and collectively as the
Guarantors), FIRST STATES MANAGEMENT CORP., LLC, a Delaware limited liability
company (together with its successors and assigns, Manager), each having a
principal place of business and chief executive office c/o First States Group,
L.P., 1725 The Fairway, Jenkintown, Pennsylvania 19046, PNC BANK, NATIONAL
ASSOCIATION, having an address at Two PNC Plaza, 31st Floor, 620 Liberty Avenue,
Pittsburgh, Pennsylvania 15222 (together with its successors and assigns, Cash
Management Bank) and GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation
(together with its successors and assigns, Lender), having an address at 60 Wall
Street, 10th Floor, New York, New York 10005.
W I T N E S S E T H  
WHEREAS, pursuant to an Amended and Restated Loan and Security
Agreement(together with all amendments, replacements and supplements, the Loan
Agreement), dated as of October 1, 2003, between Borrower and Lender, Lender
made a loan to Borrower in the principal amount of $440,000,000.00 (the Loan);
WHEREAS, the Loan is evidenced by a Consolidated Amended and Restated Note,
dated as of October 1, 2003 (the Existing Note) made by Borrower in favor of
Lender, which Existing Note evidences an indebtedness of Borrower to Lender in
the outstanding principal amount of $440,000,000.00
WHEREAS, pursuant to Section 5.1.11 of the Loan Agreement, Borrower and Lender
have severed the Existing Note into five (5) substitute promissory notes in an
aggregate principal amount equal to the amount of the Loan;
WHEREAS, on the date hereof the Existing Note has been amended, restated and
superseded and the Loan shall be evidenced by (i) that certain Promissory Note
A1, dated as of the date hereof, made by Borrower in favor of Lender, in the
principal amount of $100,000,000 (Substitute Note A1); (ii) that certain
Promissory Note A2, dated as of the date hereof, made by Borrower in favor of
Lender, in the principal amount of $75,000,000 (Substitute Note A2); (iii) that
certain Promissory Note A3, dated as of the date hereof, made by Borrower in
favor of Lender, in the principal amount of $85,000,000 (Substitute Note A3);
(iv) that certain Promissory Note A4, dated as of the date hereof, made by
Borrower in favor of Lender, in the principal amount of $80,000,000 (Substitute
Note A4) and (v) that certain Promissory Note B, dated as of the date hereof,
made by Borrower in favor of Lender, in the principal amount of $100,000,000
(Substitute Note B; and Substitute Note A1, Substitute Note A2, Substitute Note
A3, Substitute



1

--------------------------------------------------------------------------------





Note A4 and Substitute Note B, and all extensions, renewals, modifications,
consolidations, substitutions, replacements and restatements thereof, is
hereinafter referred to as the Substitute Notes);
WHEREAS, the Substitute Notes shall evidence the Loan in the aggregate maximum
principal amount of $440,000,000.00 (the Principal Amount) payable in accordance
with the terms of the Substitute Notes and the Loan Agreement;
WHEREAS, Borrower, Cash Management Bank, Manager, Guarantors and Lender desire
to amend the terms of the Loan Documents (as defined in the Loan Agreement); and
WHEREAS, Borrower, Guarantors, Manager, Cash Management Bank and Lender intend
that these Recitals be a material part of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, ten dollars ($10.00)
paid in hand by Lender to Borrower, Manager, Cash Management Bank and each
Guarantor and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower, Manager, Cash Management Bank,
Guarantors and Lender hereby agree as follows:
Section 1. Document References. All references in any Loan Document to the
"Note" shall be deemed to be a reference to the Substitute Notes as amended,
restated, modified, consolidated or severed.
Section 2. Monthly Amount, Principal Amount. All references to (i) "Monthly
Amount" in any of the Loan Documents shall mean the sum of the "Monthly Amount"
payable under each of the promissory notes constituting the Note; (b) "Principal
Amount" in any of the Loan Documents shall mean the sum of the "Principal
Amount" outstanding under each of the promissory notes constituting the Note.
Section 3. Representations and Warranties. Borrower, Manager, Cash Management
Bank and each Guarantor represent and warrant that each of its representations
and warranties contained in any of the Loan Documents to which it is a party are
true and correct in all material respects as of the date hereof.
Section 4. Full Force and Effect. Except as amended by this Agreement, each of
the Loan Documents shall continue to remain in full force and effect.
Notwithstanding anything to the contrary, this Agreement shall not amend the
Note or the Substitute Notes and the Substitute Notes shall continue to remain
unmodified and in full force and effect.
Section 5. Ratification. Each Guarantor hereby reaffirms each of its obligations
under that certain (i) Guaranty of Recourse Obligations and (ii) Environmental
Indemnity, each dated as of June 30, 2003, as amended, and confirms that such
obligations shall apply and

2

--------------------------------------------------------------------------------





relate in all respects to the Loan and the Loan Documents as amended by this
Agreement and the Substitute Notes.
Section 6. Headings. Each of the captions contained in this Agreement are for
the convenience of reference only and shall note define or limit the provisions
hereof.
Section 7. Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard to choice of law rules.
Section 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one binding agreement.
Section 9. Severability. The provisions of this Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part, then such invalidity or unenforceablity shall affect only such
clause or provision, or part thereof, and not any other clause or provision of
this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first written above.
 
FIRST STATES INVESTORS 5000A, LLC
 
a Delaware limited liability company
 
 
 
By: /s/ William P. Ciorletti
 
Name: William P. Ciorletti
 
Title: Vice President
 
 
 
 
 
AMERICAN FINANCIAL REALTY TRUST,
 
a Maryland real estate investment trust
 
 
 
By: /s/ William P. Ciorletti
 
Name: William P. Ciorletti
 
Title: Senior Vice President
 
Chief Financial Officer
 
 
 
FIRST STATES GROUP, L.P.,
 
a Delaware limited partnership
 
 
 
By: First States Group, LLC,
 
a Delaware limited liability company,
 
its General Partner
 
 
 
By: /s/ William P. Ciorletti
 
Name: William P. Ciorletti
 
Title: Senior Vice President
 
Chief Financial Officer
 
 
 
FIRST STATES MANAGEMENT CORP, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ Edward J. Matey, Jr.
 
Name: Edward J. Matey, Jr.
 
Title: Vice President
 
 
 
 




--------------------------------------------------------------------------------



 
 
 
 
 
GERMAN AMERICAN CAPITAL CORPORATION
 
 
 
By: /s/ Christopher E. Tognola
 
Name: Christopher E. Tognola
 
Title: Vice President
 
 
 
By: /s/ Thomas Traynor
 
Name: Thomas Traynor
 
Title: Authorized Signatory
 
 




--------------------------------------------------------------------------------





ACCEPTED, ACKNOWLEDGED AND AGREED TO BY
PNC BANK, NATIONAL ASSOCIATION SOLELY WITH
RESPECT TO SECTION 5 HEREOF AND AS THIS
AGREEMENT MODIFIES THE TERMS OF THAT CERTAIN
ACCOUNT AND CONTROL AGREEMENT, DATED AS OF
JUNE 30, 2003, BY BORROWER, LENDER AND
PNC BANK, NATIONAL ASSOCIATION:


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Jacqueline Rizzo
Name: Jacqueline Rizzo
Title: Vice President





--------------------------------------------------------------------------------



ACKNOWLEDGMENTS
First States Investors 5000A, LLC
 
STATE OF PENNSYLVANIA )
                                                     )ss.
COUNTY OF MONTGOMERY )



On the 21st day of November the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared William P. Ciorletti,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
/s/ Deborah R. Cureton
 
 
Notary Public
 
 
 
[Notary Seal]
 
My Commission expires: March 31, 2007



First States Group, L.P.
 
 
 
 
 
 
 
STATE OF PENNSYLVANIA )
 
 
 
                                                      ) ss.
 
 
 
COUNTY OF MONTGOMERY )
 
 
 



On the 21st day of November the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared William P. Ciorletti,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


 
 
/s/ Deborah R. Cureton
 
 
Notary Public
 
 
 
[Notary Seal]
 
My Commission expires: March 31, 2007




--------------------------------------------------------------------------------



American Financial Realty Trust
 
STATE OF PENNSYLVANIA )
                                                     ) ss.
COUNTY OF MONTGOMERY )



On the 21st day of November the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared William P. Ciorletti,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
/s/ Deborah R. Cureton
 
 
Notary Public
 
 
 
[Notary Seal]
 
My Commission expires: March 31, 2007



First States Management Corp LLC
 
 
 
 
 
 
 
STATE OF PENNSYLVANIA )
 
 
 
                                                     ) ss.
 
 
 
COUNTY OF MONTGOMERY )
 
 
 



On the 21st day of November the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared Edward J. Matey Jr.,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
/s/ Deborah R. Cureton
 
 
Notary Public
 
 
 
[Notary Seal]
 
My Commission expires: March 31, 2007






